Title: From Thomas Jefferson to Mann Page, 6 March 1798
From: Jefferson, Thomas
To: Page, Mann


          
            Dear Sir
            Philadelphia Mar. 6. 98.
          
          I have to acknolege the receipt of your f[avor] of [Feb.] 13. and […] thank you for the papers it contain[ed.] that of mr Anderson [is so much] […] that I take the liberty of reques[ting you] […] his signature, for which purpose I now inclose it to you. [it is possible] that whenever I shall have collected full evidence on the subject, I [shall] […] from the whole […] statement of the transaction [and publish it] in some way. [for?] this [reason] [I wish] to have in my possession auth[entic statements] to support [every] p[…] which may be questioned.
          We have at length recieved despatches from our envoys. [such] of them as [were] in readiness were yester-day laid before […]. I inclose you a copy. [you] will see by them that they do not expect to obtain the objects of their mission. what these were have not yet been explained to us however it does not seem [as] if open war would be de[clar]ed against us. the law indeed which the Directory proposes [wi]ll have many effects; but whether these [will fall hard]est on [us or] the English, will be better decided by merchants acquai[nted] with all th[eir business.] I apprehend that our navigation would […] it to [continue]. […] probably it’s continuance will not be long. [that the?] conflict [for] which the two great combatants are preparing must soon […] of […] of […] [war] between the […] wisdom […] to us, & […] Mr. Nicholas’s [amendment?] […]ded in the negative […] not what will be […], but it is evident we have [not] […]. [be pleased] to present my […]
          
            Th: Jefferson
          
        